Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed. Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.
2019 Revised Guidance, Step 1
Claim 1-4, 5-10 recite a system.  However, the recommender and information storage can refer to software components (The disclosure in paragraph 0018 illustrates that recommender can be software).  Therefore, they lack any hardware elements to constitute a system and fail to fit within any patentable categories. 
Claims 11-16 recite a series of steps, thus it is a process/method.
	Claims 17-20 recite a device comprising a processor and non-transitory computer readable medium, thus it is an apparatus.
2019 Revised Guidance, Step 2A Prong One
	Apart from the “computer readable medium”, “processor”, and “memory”, independent claims 17 recite limitations which are drawn to the abstract idea of a mental process along the method claim 11 and non-statutory claims 1 and 5.  	A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 
Claim 1 recites an adaptable recommendation system...comprising an information storage, and a recommender…the data structure comprising a plurality of nodes…wherein a first node…is associated with one or more child nodes…the inquiry hook of at least one of the plurality of nodes…the recommender is further configured to restructure the information storage….
Claim 5 recites an adaptable recommendation system...comprising an information storage, and a recommender…the data structure comprising a plurality of nodes…wherein a first node…is associated with one or more child nodes…the inquiry hook of at least one of the plurality of nodes…
Claim 11 recites a computer-implemented method…comprising configuring an information storage according to a recommender data structure...the data structure comprising a plurality of nodes…wherein a first node in the plurality of nodes is associated with one or more child nodes…the inquiry hook of at least one of the plurality of nodes…restructuring the information storage based on a change….
Claim 17 recites a service provider device…comprising a processor; and non-transitory computer readable medium…the data structure comprising a plurality of nodes…a first node in the plurality of nodes…the inquiry hook of at least one of the plurality of nodes…
Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  For example, a person or a human can draw the recommender data structure comprising a plurality of tree nodes on paper, acquire inquiry from other users, and redraw or restructuring the information based on a change.   Further, the claimed invention appears that it does not require any hardware element to execute the process and reach the result.   The nodes and hook of the data structure can be merely a plurality of dots or nodes 
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.
2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claim 17 only recites a processor and non-transitory computer readable medium for performing steps of the Claims 1, 5, 11.  These are generic computer components which perform generic computer functions.  Notably, these two elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claim 17 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 

2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  For example, Claim 1 recites an adaptable recommendation system...comprising an information storage, and a recommender…the data structure comprising a plurality of nodes…wherein a first node…is associated with one or more child nodes…the inquiry hook of at least one of the plurality of nodes…the recommender is further configured to restructure the information storage….; Claim 5 recites an adaptable recommendation system...comprising an information storage, and a recommender…the data structure comprising a plurality of nodes…wherein a first node…is associated with one or more child nodes…the inquiry hook of at least one of the plurality of nodes…; Claim 11 recites a computer-implemented method…comprising configuring an information storage according to a recommender data structure...the data structure comprising a plurality of nodes…wherein a first node in the plurality of nodes is associated with one or more child nodes…the 
These computer functions such as modifying nodes, configuring the information storage, restructuring the information storage are well-understood, routine, and conventional activities.  
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “processor” and “non-transitory computer readable medium” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1-20 at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic arrangement of known, conventional pieces.”
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-4, 12-17 are vague because of its dependency on Claims 1 and 11.
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bull et al. (2017/0177809).
Regarding Claim 5, Bull et al. (2017/0177809) discloses an adaptable recommendation system, providing for improved function of a computing system by providing for modification of recommendation trees (tree, paragraphs [0158], [0580], [0600]), without rearranging every node of the recommendation trees, the adaptable recommendation system comprising:
an information storage (storage, paragraphs [0160], [0164]; figures 1B-1D); and
a recommender configured to structure the information storage according to a recommender data structure (“healthcare related recommendations” abstract; “recommendation data structure”, paragraph [0009]), the data structure comprising:
a plurality of nodes (a plurality of participants, paragraph [0009]), each node comprising an inquiry hook (“inquiry field”, paragraph [0606]) and an option hook (e.g. male or female, paragraph [0606]) connected to each other, the inquiry hook including an inquiry text (are you male or female?) corresponding to a user inquiry (paragraph [0606]), wherein:

the inquiry hook of at least one of the plurality of nodes includes an end point hook (“end point”, paragraph [0665]), which corresponds to one or more recommendation actions (recommendations at a destination address of a computing device of a participant, abstract).
Claim 17 is rejected similarly as discussed above.
Regarding Claim 6, Bull discloses the system of claim 5, wherein the recommender is configured to generate the recommender data structure from inquiry data, the inquiry data comprising a plurality of inquiry entries (“inquiry field”, paragraph [0606]), each inquiry entry comprising: a user inquiry (are you male or female?), an option value (e.g. male or female, paragraph [0606]) and one or more corresponding user actions (recommendation), wherein the user actions include one or more of: recommending an insurance carrier (“healthcare related recommendation”, Abstract), recommending manual submission, and declining coverage.
Regarding Claim 7, Bull discloses the system of claim 6, wherein the recommender is configured to:
receive one or more rules (“processing rules”) from a service provider device (“insurance providers”, paragraph [0007]);
use the one or more rules to update the inquiry data (paragraph [0625]); and
update the recommender data structure based on the updated inquiry data (updated value and results. Paragraph [0625]).

Regarding Claim 19, Bull discloses the device of claim 17, wherein: the recommender is configured to generate the recommender data structure from inquiry data, the inquiry data comprising a plurality of inquiry entries, each inquiry entry comprising: 
a user inquiry (“inquiry field”, paragraph [0606]), an option value (e.g. male or female, paragraph [0606]), and one or more corresponding user actions (recommendation); and 
the programming instructions further comprise programming instructions configured to cause the processor to transmit an update of one or more rules to the recommender to cause the recommender to use the update (“updates values, updated results”, paragraph [0625]) of the one or more rules to update the inquiry data, and update the recommender data structure based on the updated inquiry data; wherein the recommendation actions include one or more of: recommending a carrier (“healthcare related recommendation”, Abstract), recommending manual submission, and declining coverage.
Allowable subject matter
Claims 8, 9, 10, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“the recommender is further configured to restructure the information storage based on a change to the set of rules, by changing the option hook of the first node, but not the option hooks of all of the plurality of nodes, such that the recommender data structure is revised without being recreated, thereby improving a speed and an efficiency at which the computing system is modified.”

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 

	/WILSON LEE/               Primary Examiner, Art Unit 2152